Order, Supreme Court, New York County, entered on July 17,1973, denying defendants’ motion for summary judgment, unanimously modified, on the law, to the extent of dismissing the claim for punitive damages against defendant Ellender. Except as so modified, said order is affirmed, without costs and without disbursements. The record before us discloses that this action is the latest in a series of bitterly contested litigations, over a period of years, between a landlord and his tenant; and has now, unfortunately, also involved their respective attorneys personally. The death of the tenant, which precludes the recovery of punitive damages against his personal representatives (EPTL 11-3.2, subd. [a], par. [1]), should also prompt the other parties to amicably settle their outstanding differences. Concur — Markewieh, J. P., Nunez, Kupferman, Murphy and Macken, JJ.